                                                                                     Case 2:17-cv-03435-MWF-AGR Document 50 Filed 05/10/19 Page 1 of 4 Page ID #:996



                                                                                      1   THE LAW OFFICE OF OMID NOSRATI
                                                                                      2   Omid Nosrati, Esq. (SBN 216350)
                                                                                          1875 Century Park East, 6th Floor
                                                                                      3   Los Angeles, California 90067
                                                                                      4   Telephone: (310) 553-5630
                                                                                          Facsimile: (310) 553-5691
                                                                                      5   Email: omid@nosratilaw.com
                                                                                      6   Attorney for Plaintiff,
                                                                                          JANE LYTER and the putative class
                                                                                      7
                                                                                                                UNITED STATES DISTRICT COURT
                                                                                      8

                                                                                      9
                                                                                                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

                                                                                     10
                                                                                          JANE LYTER, an individual, and all other Case No.: 2:17-cv-03435-MWF-AGR
                                 1875 CENTURY PARK EAST, 6TH FLOOR, L.A., CA 90067




                                                                                     11   similarly situated employees;
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12
                                                                                                                                   {Assigned for all purposes to the
                                                                                                                                   Honorable Michael W. Fitzgerald,
                                                                                     13                 Plaintiff,                 Courtroom 5A}
                                                                                     14
                                                                                                        vs.                          PLAINTIFF’S NOTICE OF MOTION
                                                                                     15                                              AND MOTION FOR APPROVAL OF
                                                                                     16                                              ATTORNEYS’ FEES, COSTS, AND
                                                                                          CAMBRIDGE SIERRA HOLDINGS,
                                                                                                                                     ENHANCEMENT AWARD
                                                                                     17   LLC dba RECHE CANYON REGIONAL
                                                                                          REHAB CENTER, a foreign Limited
                                                                                     18                                         Date:      June 3, 2019
                                                                                          Liability Company; and DOES 1 through
                                                                                                                                Time:      10:00 a.m.
                                                                                     19   25, inclusive;
                                                                                                                                Courtroom: 5A
                                                                                     20
                                                                                                       Defendants.                   Complaint Filed: March 22, 2017
                                                                                     21                                              Trial Date:      Vacated
                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26
                                                                                     27

                                                                                     28
                                                                                                                                   –1–
                                                                                           PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR APPROVAL OF ATTORNEYS’ FEES, COSTS, AND
                                                                                                                           ENHANCEMENT AWARD
                                                                                     Case 2:17-cv-03435-MWF-AGR Document 50 Filed 05/10/19 Page 2 of 4 Page ID #:997



                                                                                      1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                                                      2         PLEASE TAKE NOTICE that on June 3, 2019 at 10:00 a.m. or as soon
                                                                                      3   thereafter as the matter may be heard, in courtroom 5A of the United States District
                                                                                      4   Court, Central District, located at 350 West 1st Street, Los Angeles, California 90012,
                                                                                      5   the Honorable Michael W. Fitzgerald presiding, Plaintiff JANE LYTER (“Plaintiff” or
                                                                                      6   “Named Plaintiff”) shall move this Court for an order awarding Class Counsel their
                                                                                      7   attorneys’ fees and litigation-related expenses incurred in the litigation of all issues
                                                                                      8   pertaining to the above-captioned matter.
                                                                                      9         Plaintiff seeks attorneys’ fees in the amount of $166,500.00 (equal to 33.3% of
                                                                                     10   the Settlement Amount of $500,000.00), costs in the amount of $40,119.80, and
                                 1875 CENTURY PARK EAST, 6TH FLOOR, L.A., CA 90067




                                                                                     11   enhancement award of $5,000.00 to the Named Plaintiff, which requests are not
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12   opposed by Defendant, Cambridge Sierra Holdings, LLC dba Reche Canyon Regional
                                                                                     13   Rehab Center (“Defendant”), as set forth in pages 7-8, ¶¶4.3 and 4.4 of the Joint
                                                                                     14   Stipulation of Class Settlement and Release Between Plaintiff and Defendant
                                                                                     15   (“Settlement Agreement”), which is filed in conjunction with Plaintiff’s Motion for
                                                                                     16   Final Approval as Exhibit 1 to the Declaration of Omid Nosrati, Esq.
                                                                                     17         This application is based upon this motion, the Settlement Agreement, and all
                                                                                     18   exhibits thereto, the memorandum of points and authorities in support of this motion,
                                                                                     19   the declarations filed in support of this motion, the complete records and files of this
                                                                                     20   action, and any additional written and/or oral evidence presented at or before the
                                                                                     21   hearing of this motion.
                                                                                     22   ///
                                                                                     23   ///
                                                                                     24   ///
                                                                                     25   ///
                                                                                     26   ///
                                                                                     27   ///
                                                                                     28   ///
                                                                                                                                    –2–
                                                                                            PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR APPROVAL OF ATTORNEYS’ FEES, COSTS, AND
                                                                                                                            ENHANCEMENT AWARD
                                                                                     Case 2:17-cv-03435-MWF-AGR Document 50 Filed 05/10/19 Page 3 of 4 Page ID #:998



                                                                                      1         This Motion is made following the conference of counsel pursuant to Local
                                                                                      2   Rule 7-3, which was initiated at the mediation on April 17, 2018. Defendants
                                                                                      3   indicated that they do not oppose this Motion.
                                                                                      4   Dated: May 10, 2019
                                                                                                                                           THE LAW OFFICE OF OMID
                                                                                      5                                                    NOSRATI
                                                                                      6
                                                                                                                                      By: /s/ Omid Nosrati, Esq.
                                                                                      7                                                  OMID NOSRATI
                                                                                                                                         Attorney for Plaintiff,
                                                                                      8                                                  JANE LYTER
                                                                                      9
                                                                                     10
                                 1875 CENTURY PARK EAST, 6TH FLOOR, L.A., CA 90067




                                                                                     11
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12

                                                                                     13

                                                                                     14

                                                                                     15

                                                                                     16

                                                                                     17

                                                                                     18

                                                                                     19

                                                                                     20

                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26
                                                                                     27

                                                                                     28
                                                                                                                                   –3–
                                                                                           PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR APPROVAL OF ATTORNEYS’ FEES, COSTS, AND
                                                                                                                           ENHANCEMENT AWARD
                                                                                     Case 2:17-cv-03435-MWF-AGR Document 50 Filed 05/10/19 Page 4 of 4 Page ID #:999



                                                                                      1                                  PROOF OF SERVICE
                                                                                      2               STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                                                                I am employed in the County of Los Angeles, State of California. I am over the
                                                                                      3
                                                                                          age of 18 and not a party to the within action. My business address is 1875 Century
                                                                                      4   Park East, 6th Floor, Los Angeles, California 90067.
                                                                                      5           On May 10, 2019, I served the foregoing document described as
                                                                                          PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR APPROVAL OF
                                                                                      6   ATTORNEYS’ FEES, COSTS, AND ENHANCEMENT AWARD on the
                                                                                          interested party addressed to the following person(s):
                                                                                      7

                                                                                      8         Richard D. Marca, Esq.
                                                                                                Jeff Olsen, Esq.
                                                                                      9         Varner & Brandt LLP
                                                                                                3750 University Avenue, Suite 610
                                                                                     10         Riverside, CA 92501
                                                                                                richard.marca@varnerbrandt.com
                                 1875 CENTURY PARK EAST, 6TH FLOOR, L.A., CA 90067




                                                                                     11         jeff.olsen@varnerbrandt.com
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12
                                                                                           X By CM/ECF. With the Clerk of the United States District Court of California,
                                                                                     13   using the CM/ECF System. The Court’s CM/ECF System will send an e-mail
                                                                                          notification of the foregoing filing to the parties and counsel of record who are
                                                                                     14
                                                                                          registered with the Court’s CM/ECF System.
                                                                                     15
                                                                                             By mail. I am familiar with the business’ practice for collection and processing of
                                                                                     16   correspondence for mailing with the United States Postal Service, that the
                                                                                     17   correspondence would be deposited with the United States Postal Service that same
                                                                                          day in the ordinary course of business. I am aware than on motion of the party served,
                                                                                     18   service is presumed invalid if postal cancellation date is more than one day after date
                                                                                     19   of deposit for mailing in affidavit.
                                                                                     20         I declare under penalty of perjury under the laws of the State of California that
                                                                                     21   the above is true and correct.
                                                                                     22         Executed on May 10, 2019, at Los Angeles, California.
                                                                                     23                                                      /s/ Omid Nosrati, Esq.
                                                                                     24                                                             Omid Nosrati
                                                                                     25

                                                                                     26
                                                                                     27

                                                                                     28
                                                                                                                                   –4–
                                                                                           PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR APPROVAL OF ATTORNEYS’ FEES, COSTS, AND
                                                                                                                           ENHANCEMENT AWARD
